Citation Nr: 0736859	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-03 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for stomach disability. 
 
3.  Entitlement to service connection for hearing loss. 

4.  Entitlement to service connection for residuals of a 
right eye injury. 

5.  Entitlement to service connection for residuals of cold 
injuries to bilateral lower extremities, claimed as a leg 
condition.  


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1947 to February 
1959.  He served in Korea from August 1 to September 30, 
1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office and 
Insurance Center (RO) in Philadelphia, Pennsylvania.

In November 2006 and October 2007, the veteran testified 
before a Decision Review Officer and the undersigned, 
respectively.  Copies of the hearing transcripts have been 
associated with the claims file.  

The issues of entitlement to service connection for stomach 
disability, hearing loss, residuals of right eye injury, and 
residuals of cold injuries to bilateral lower extremities, 
claimed as a leg condition, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran engaged in combat, and has a current diagnosis of 
PTSD that is linked to his combat service in the Korean War.


CONCLUSION OF LAW

PTSD was incurred in active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

The VCAA is not applicable where further assistance would not 
aid the appellant in substantiating his claim.  Wensch v. 
Principi, 15 Vet App 362 (2001); see 38 U.S.C.A. § 
5103A(a)(2) (Secretary not required to provide assistance "if 
no reasonable possibility exists that such assistance would 
aid in substantiating the claim"); see also VAOPGCPREC 5-
2004; 69 Fed. Reg. 59989 (2004) (holding that the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

In view of the Board's decision granting service connection 
for PTSD; further assistance is unnecessary to aid the 
appellant in substantiating his claim.

II.  Relevant Laws and Regulations

Service connection claims-general criteria

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

PTSD criteria

Service connection for PTSD requires (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (American Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS (DSM), (4th ed.) 
(1994)); (2) a link, established by medical evidence, between 
current symptoms and an in-service stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred. 
38 C.F.R. § 3.304(f).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor. 
38 C.F.R. § 3.304(f) (2007).

III.  Analysis

The veteran contends, in both written statements and 
testimony throughout the pendency of the appeal, that his 
PTSD is a result of the following stressors that occurred 
while assigned to the 4th Installation Squadron, 4th Airbase 
Group during the Korean War:  (1) Pretending to be dead while 
being physically assaulted by Korean soldiers after his truck 
hit a landmine on September 1, 1951 and; (2)  Being fired 
upon while driving to and from job sites as a construction 
specialist; (3)  Having a decapitated human head land on his 
lap while sitting in the cab of his truck; and (4) Being 
thrown from his bulldozer after it went over an embankment. 

Post-service VA medical evidence reveals that the veteran has 
been diagnosed with PTSD, which has, in part, been attributed 
by a Vet Center clinician to his combat-related service in 
the Korean War.  The only reported stressors-with the 
exception of the reported bulldozing accident-were related to 
the veteran's combat experiences in Korea.  Therefore, the 
criterion of a current diagnosis of PTSD is clearly met.

In regards to the criteria of credible supporting evidence 
that the in-service stressors occurred, the veteran has 
claimed combat status by alleging that he participated in 
enemy attacks during service in Korea. 

Although the veteran's DD 214 does not reflect that he 
received any combat-related awards, medals or injuries, it 
does confirm that his military occupational specialty was a 
Construction Specialist (121.20), his presence in Korea 
(Korean Service Medal) and assignment to 464th Transportation 
Company.  A January 2005 response from the National Personnel 
Records Center (NPRC) reflects that the veteran served in 
Korea from August 1 to September 30, 1951.

Unfortunately, service medical and personnel records are 
absent from the claims file and, according to NPRC, can not 
be obtained.  (See, NPRC responses, received by the RO in 
January 2005.)  A June 2005 VA memorandum reflects that the 
veteran's stressors were insufficient to send to the 
appropriate military facility and/or United States Marine 
Corps for verification purposes (see, VA memorandum, dated in 
January 2005).  To that end, an undated response from the 
United States Army and Joint Services Records Research Center 
(JSRRC) indicated that although the veteran's claimed 
stressor of an exploding landmine and subsequent physical 
abuse by Korean soldiers might have been true, that they were 
unable to verify it as it was not the type of incident found 
in combat unit records.  

When, as in this case, service medical records are 
unavailable, VA's duties to assist, to provide reasons and 
bases for its findings and conclusions, and to consider 
carefully the benefit-of-the-doubt rule are heightened. 
O'Hare v. Derwinski, 
1 Vet. App. 365, 367 (1991).

The Court has held that receiving enemy fire can constitute 
participation in combat.  Sizemore v. Principi, 18 Vet. App. 
264 (2004).  A determination that a veteran engaged in combat 
with the enemy may be supported by any evidence which is 
probative of that fact, and there is no specific limitation 
of the type or form of evidence that may be used to support 
such a finding.  VAOPGCPREC 12-99 (1999).  Evidence submitted 
to support a claim that a veteran engaged in combat may 
include the veteran's own statements and an "almost 
unlimited" variety of other types of evidence.  Gaines v. 
West, 11 Vet. App. 353, 359 (1998).

In this case, the veteran has been diagnosed with PTSD, which 
has, in part, been attributed by a Vet Center clinician to 
his combat- related service during the Korean War.  The 
veteran is competent to report these experiences, and there 
is no evidence rebutting his reports of participation in 
combat.  

The veteran's DD-214 tends to support his report, insofar as 
it confirms his military occupational specialty as a 
Construction Specialist, his presence in Korea (Korean 
Service Medal) and assignment to 464th Transportation 
Company.  Resolving all reasonable doubt in favor of the 
veteran, the Board finds that the appellant participated in 
combat.  38 C.F.R. § 3.304(d).

As the veteran participated in combat during active duty in 
Korea and has current diagnosis of PTSD related to said 
combat, no corroboration of the stressors is needed.  Service 
connection for PTSD is granted.  38 U.S.C.A. § 5107(b).



ORDER

Service connection for PTSD is granted. 



REMAND

The veteran contends that he currently has a stomach 
disability, hearing loss, residuals of an injury to the right 
eye, and residuals of cold injuries to both lower 
extremities, originally claimed as leg condition, as a result 
of his military service in Korea.  He maintains that he 
injured his stomach and sustained hearing loss after a 
bulldozer that he was operating fell off an embankment.  The 
veteran also alleges that he has residuals of frostbite of 
both lower extremities as a result of being exposed to 
extremely cold temperatures in Korea (see, VA Form 9, 
received by the RO in January 2006).  Finally, the veteran 
contends that his hearing loss is also a result of operating 
heavy machinery during service.  (See VA Form 9, received by 
the RO in January 2006).  

He has testified to a continuity of symptomatology.

As noted in the decision above, the veteran's service medical 
and personnel records are absent from the claims file and, 
according to NPRC, can not be obtained.  (See NPRC responses, 
received by the RO in January 2005, reflecting that the 
veteran's records was fire-related, thus, service medical and 
personnel and Surgeon General's Office records were 
unavailable).  

VA is obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.

The veteran has reported that since the aforementioned in-
service bulldozing accident, he has experienced a number of 
symptoms such as, decreased hearing, along with stomach and 
bilateral leg pain and decreased visual acuity in the right 
eye.  Post-service medical evidence reflects that the veteran 
currently has stomach, right eye and bilateral lower leg 
disabilities.  Hearing loss for VA compensation purposes has 
not been demonstrated.  See 38 C.F.R. § 3.385 (2007).  The 
veteran is competent to report a continuity of symptomatology 
and current symptomatology.  Barr v. Nicholson, 21 Vet. App. 
303 (2007) (citing Layno v. Brown, 6 Vet. App. 465, 469 
(1994)).

An examination is necessary to determine whether any current 
stomach disability, hearing loss, residuals of right eye 
injury, and residuals of cold injuries to the lower 
extremities, claimed as a leg condition, are etiologically 
related to the veteran's period of military service. 

Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran VA 
examination(s) to determine whether he 
has any current stomach disability, 
hearing loss, residuals of right eye 
injuries or cold injuries of the lower 
extremities.  
		
The claims file should be forwarded to 
the VA examiner(s) for review and the 
examiner(s) should confirm in the 
examination report(s) that such a 
review was conducted. 

The VA examiners(s) should provide 
opinions as to whether any current 
stomach disability, hearing loss, 
residuals of right eye, and residuals 
of cold injuries to bilateral lower 
extremities are as likely as not 
related to his active military service 
in Korea (including, but not limited 
to, a bulldozing accident and to 
longstanding cold exposure).  
    
Additionally, the examiner(s) should 
render opinions as to whether it is at 
least as likely as not (at least a 
50/50 probability) the veteran's 
hearing loss is related to a disease or 
injury during service or if 
sensoinerual hearing loss was 
manifested to a compensable degree 
within a year of service discharge in 
February 1959.  An audiogram should be 
performed using the Maryland CNC Test 
(see 38 C.F.R. § 3.385 (2007)). 

A rationale should be provided for all 
opinions.  

2.  Readjudicate the claims on appeal.  
If any benefit sought on appeal remains 
denied, issue a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


